 



Exhibit 10.2

(MARITIMES LOGO) [h39610bh3961048.gif]   890 Winter Street
Suite 300
Waltham, MA 02451
617.254.4050           Fax: 617.560.1552

September 8, 2006

Anadarko LNG Marketing, LLC
c/o Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: Manager, Commercial Development
Fax: (832) 636-8263   Via E-mail and
Facsimile       Anadarko LNG Marketing, LLC
c/o Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: Gas Marketing Operations Manager
Fax:(832)636-7215    

Gentlemen:

Re:     Precedent Agreement between Maritimes & Northeast Pipeline, L.L.C. and
Anadarko LNG Marketing LLC

Thank you for your letter of September 1, 2006, in which you provided an update
on the status of your LNG supply acquisition. In your letter, you also request a
one-year extension of the supply demonstration condition provision under the
Precedent Agreement between our two companies.
By way of background, Maritimes & Northeast Pipeline, L.L.C. (“Maritimes”) and
Anadarko LNG Marketing LLC (“Anadarko”) are parties to a (i) Precedent Agreement
(“Precedent Agreement”); (ii) Service Agreement for Rate Schedule MN365
(“Service Agreement”); and (iii) Base Rate Agreement (“Base Rate Agreement”),
each of which was made and entered into on June 29, 2005 (collectively, the
“Agreements”). The Agreements were amended by that certain letter agreement
dated May 3, 2006, between Maritimes and Anadarko (“May 3 Agreement”).
In your September 1, 2006 letter, you explain the continued efforts Anadarko has
made to secure supply for the Bear Head LNG terminal. You note the tightness of
world LNG supplies and slippage of proposed projects as challenges you have
encountered. In addition, your September 1, 2006 letter explains that Anadarko
has not reached agreement with an LNG supplier to satisfy the Bear Head LNG
receiving terminal throughput requirements.
In the May 3 Agreement, Anadarko and Maritimes agreed to a four-month extension
of the expiration date associated with Maritimes’ termination option under
Paragraph 10(F) of the

 



--------------------------------------------------------------------------------



 



Page 2
September 8, 2006
Precedent Agreement to no later than September 10, 2006. As you know, under
Paragraph 10(F), Maritimes has the right to terminate the Agreements, if
Anadarko has failed to demonstrate that it has arranged for an adequate quantity
of LNG supplies to support the operation of the Bear Head LNG terminal when
considering the primary term of Anadarko’s Service Agreement. In accordance with
Paragraph 4 of the May 3 Agreement, Maritimes hereby gives written notice of
termination of the Agreements, which termination, pursuant to Paragraph 10(F),
is effective immediately.
We note in your September 1, 2006 letter that your efforts to obtain LNG
supplies for Bear Head remain ongoing. If and when you are successful in
securing LNG supplies for Bear Head, we would be interested in discussing
transportation service on Maritimes in connection with a future expansion of the
system.
Yours very truly,
-s- Douglas P. Bloom [h39610bh3961049.gif]
Douglas P. Bloom
President
M&N Management Company
Managing Member of
Maritimes & Northeast Pipeline, L.L.C.
cc: David Anderson (Anadarko) (fax no. (832) 636-8093)

 